DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al. (US 8562212 B1)(Strickland) in view of Buell (US 2014/0254956 A1).
Regarding claim 19, Strickland discloses an industrial containment bag (Fig. 10) designed for containing bulk materials, said containment bag comprising a top portion, a bottom portion laterally spaced below said top portion, and side portions positioned between, and perpendicular to, said top and bottom portions (Fig. 10), said industrial containment bag comprising, a closeable opening (via 1070) positioned on said top portion, a closure system which, when in its closed position, is centrally-positioned on said top portion and forms two-opposing triangular-shaped folds (1060A/1060B), and a means for securing the folded triangular shaped folds proximal to the top of the bag and over the closed opening (2000).

Buell teaches the ability to have a bag including a closure system including triangular shaped end portions that each independently include securing means to secure the triangular shaped end portions to the outside surface of the bag (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Strickland and replace the coupling strap (2000) with independently securing means to attach the triangular shaped folds to the top of the package because such a change would allow the portions to be secured in a fully closed position or detached separately thereby allowing a user to open only a portion of the opening system while maintaining some degree of structural stability.
Regarding claim 20, modified Strickland further discloses said closeable opening comprises a zipper closure system (1070).
Regarding claims 21 and 22, modified Strickland does not specifically disclose said closeable opening comprises a hook and loop closure system, or a hook and loop system and a zipper closure system.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Strickland and replace the zipper with a hook and loop closure system or a combination of a zipper and a hook and loop system because such a change would require a mere choice of a known closure mechanism for another. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claims 24 and 25, modified Strickland does not specifically disclose said means for independently securing each of said two-opposing triangular-shaped folds comprises a hook and loop securing system, or a combination of hook and loop and a belt securing system.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Strickland and replace belt securing system with a hook and loop securing system or a combination of a belt securing system and a hook and loop system because such a change would require a mere choice of a known closure mechanism for another. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al. (US 8562212 B1)(Strickland) in view of Buell (US 2014/0254956 A1) as applied to claim 19 above, and further in view of Nelson (US 2019/0375572 A1).
Regarding claim 26, modified Strickland does not specifically disclose a means for visually inspecting the inside of said containment bag after said containment bag's centrally-positioned closure system is closed, and wherein said means for visually inspecting the inside of said containment bag is different from said containment bag's centrally-positioned closure system.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Strickland and include a separate slit opening that is usable to inspect the interior of the bag in order to allow a user to check on the contends of the bag as suggested by Nelson.

Claims 27-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al. (US 8562212 B1)(Strickland) in view of Buell (US 2014/0254956 A1), Polett et al. (US 5316387 A), and Blanchard et al. (US 9169061 B2)(Blanchard).
Regarding claim 27, Strickland discloses an industrial containment bag (Fig. 10) designed for containing bulk materials, said containment bag comprising a top portion, a bottom portion laterally spaced below said top portion, and side portions positioned between, and perpendicular to, said top and bottom portions (Fig. 10), said industrial containment bag comprising, a closeable opening (via 1070) positioned on said top portion, a closure system which, when in its closed position, is centrally-positioned on said top portion and forms two-opposing triangular-shaped folds (1060A/1060B), and a means for securing the folded triangular shaped folds proximal to the top of the bag and over the closed opening (2000).
Strickland does not specifically disclose a means for independently securing each of the two-opposing triangular-shaped folds to said top portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Strickland and replace the coupling strap (2000) with independently securing means to attach the triangular shaped folds to the top of the package because such a change would allow the portions to be secured in a fully closed position or detached separately thereby allowing a user to open only a portion of the opening system while maintaining some degree of structural stability.
Strickland does not specifically disclose a means for reducing the torsional forces exerted on said containment bag's closure system, after, said containment bag is at least partially-filled with a bulk material, and said at least partially-filled containment bag's closure system is closed.
Polett teaches the ability to have a means for reducing the torsional forces exerted on the containment bag’s closure system when the containment bag is at least partially filled (36).
Blanchard teaches the ability to have a means (20/50) for reducing torsional forces exerted on a bags closure system (36) when the closure system is closed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Strickland and use the teaching of Polett and Blanchard thereby including additional structural reinforcement thereby reducing the changes that the bag will fail structurally.

Regarding claim 29, modified Strickland discloses said means for reducing the torsional forces exerted on said containment bag's closure system comprises a belt (Polett, 36; Blanchard, 50) securing system.
Regarding claim 30, modified Strickland discloses said means for reducing the torsional forces exerted on said containment bag's closure system comprises a hook and loop securing system (31/32).
Regarding claim 31, modified Strickland discloses said means for reducing the torsional forces exerted on said containment bag's closure system further comprises a belt (Polett, 36; Blanchard, 50) securing system.
Regarding claim 32, modified Strickland discloses said means for reducing the torsional forces exerted on said containment bag's closure system further comprises a securable flap (Blanchard, 20) that can cover at least a portion of said containment bag's closure system after said closure system is closed.
Regarding claim 33, modified Strickland discloses said means for reducing the torsional forces is attached to the inside wall surface of said bag (Polett, 36).
Regarding claim 34, modified Strickland discloses said means for reducing the torsional forces comprises a series of straps attached to opposing inside wall surfaces of said bag, and wherein at least one of the series of straps attached to one of said 
Regarding claim 35, modified Strickland discloses said means for reducing the torsional forces comprises a series of straps (36) attached an inside wall surface of said bag, and a series of loops (34) attached to an opposing inside wall surface of said bag, and wherein at least one of the series of straps attached to one of said bag's inside wall surfaces is long enough to be secured to at least one of said series of loops attached to the bag's opposing inside wall surface.
Regarding claim 36, modified Strickland discloses said means for reducing the torsional forces comprises a series of loops (34) attached to the inside wall surfaces of said bag, and at least one separate and independent strap (36), wherein said at least one separate and independent strap is long enough to pass through at least two of said series of loops attached to opposing inside wall surfaces of said bag, and be secured in that position (Fig. 2).
Regarding claim 38, Strickland discloses an industrial containment bag (Fig. 10) designed for containing bulk materials, said containment bag comprising a top portion, a bottom portion laterally spaced below said top portion, and side portions positioned between, and perpendicular to, said top and bottom portions (Fig. 10), said industrial containment bag comprising, a closeable opening (via 1070) positioned on said top portion, a closure system which, when in its closed position, is centrally-positioned on said top portion and forms two-opposing triangular-shaped folds (1060A/1060B), and a means for securing the folded triangular shaped folds proximal to the top of the bag and over the closed opening (2000).

Buell teaches the ability to have a bag including a closure system including triangular shaped end portions that each independently include securing means to secure the triangular shaped end portions to the outside surface of the bag (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Strickland and replace the coupling strap (2000) with independently securing means to attach the triangular shaped folds to the top of the package because such a change would allow the portions to be secured in a fully closed position or detached separately thereby allowing a user to open only a portion of the opening system while maintaining some degree of structural stability.
Strickland does not specifically disclose a means for reducing the torsional forces exerted on said containment bag's closure system, after, said containment bag is at least partially-filled with a bulk material, and said at least partially-filled containment bag's closure system is closed, and including a securable flap that can cover at least a portion of said containment bag's closure system after said closure system is closed, a belt securing system and a hook and loop securing system.
Polett teaches the ability to have a means for reducing the torsional forces exerted on the containment bag’s closure system when the containment bag is at least partially filled (36).
Blanchard teaches the ability to have a means (20/50) for reducing torsional forces exerted on a bags closure system (36) when the closure system is closed 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Strickland and use the teaching of Polett and Blanchard thereby including additional structural reinforcement thereby reducing the changes that the bag will fail structurally.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al. (US 8562212 B1)(Strickland) in view of Buell (US 2014/0254956 A1), Polett et al. (US 5316387 A), and Blanchard et al. (US 9169061 B2)(Blanchard) as applied to claim 27, and further in view of Nelson (US 2019/0375572 A1).
Regarding claim 37, modified Strickland does not specifically disclose a means for visually inspecting the inside of said containment bag after said containment bag's centrally-positioned closure system is closed, and wherein said means for visually inspecting the inside of said containment bag is different from said containment bag's centrally-positioned closure system.
Nelson teaches the ability to have a bulk bag including an inspection opening allowing for visually inspecting the inside of the bag (Paragraph 0057) separate from a main opening or closing system.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Strickland and include a separate slit .

Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that it is improper to combine the teachings of Buell with those of Strickland because Buell is non-analogous prior art as Buell is not in the same field of endeavor as the claimed invention. It has been held that the determination that a reference is from a non-analogous art is twofold.  First, we decide if the reference is within the field of the inventor' s endeavor.   If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.    In re Wood, 202 USPQ 171, 174.  In this case, Examiner considers the device of Buell to be reasonably pertinent to the particular problem. I.e. creating a bag closure which isolates the interior of the bag from the exterior of the bag, and is further concerned with how to treat the material of a folded portion or material in order to maintain a secure closure.  To this degree it is considered that one having ordinary skill in the art would recognize the ability to look to the closure device of Buell and apply some teachings to other types of bags that are used to isolate an interior of the bag from the outside environment.
Applicant argues that that is it improper to combine the teachings because Buell teaches away from Strickland. Examiner respectfully disagrees.

.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734